DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2021 has been entered.
 
Withdrawn Rejections:
Applicant's amendments and arguments filed on 06/24/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
The application is examined in view of ethoxylated amide of colza acid as specific fatty amide and Vitamin E as specific antioxidant. Claims 1-2, 5, 8-9, 11, 17-20, 22-23, 25-26 read on the elected species and are under examination. Claims 6-7 do not 
Claims 1-2, 5-9, 11, 14-20, 22-23, 25-26, claims 1-2, 5, 8-9, 11, 17-20, 22-23, 25-26 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “may be” several times, and it is unclear when it is may not be. The recitation of “may be” render the scope and boundary of claimed invention unclear, this is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 8-9, 11, 17-20, 22-23, 25-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cotteret et al. (US20040221400, cited previously) in view of Schneider et al. (US5780445, cited previously), Nocker et al. (US20050257331, cited previously) and Legrand et al. (US20020157193, cited previously) as evidenced by Espinoza (US20030049281, cited previously), LookChem (cited previously) and Lubrizol (cited previously)

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Cotteret et al. teaches a composition for the dyeing of keratin fibres, particularly human keratin fibres such as hair, comprising, in an appropriate dyeing medium, at least one cationic tertiary paraphenylenediamine containing a pyrrolidine ring, and at least one particular carbohydrate selected from monosaccharides, disaccharides and
mixtures thereof (abstract). In a first preferred embodiment, the composition according to the present invention also contains at least one cationic polymer. In terms of the present invention, the expression "cationic polymer" denotes any polymer containing
cationic groups and/or groups ionizable to cationic groups (page 13, [0169]). Polymers of the polyamine, polyaminoamide and poly(quaternary ammonium) type may be mentioned more particularly among the cationic polymers (page 14, [0173]). Among the polymers defined above, the dimethyldiallylammonium chloride homopolymer sold under the name "Merquat 100" by Calgon (and its low weight-average molecular weight homologues) and the diallyldimethylammonium chloride/acrylamide copolymers marketed under the name "MERQUAT 550" may be mentioned more particularly (page 16, [0204]). Of all the cationic polymers capable of being used within the framework of the present invention, it is preferable to use polymers of families (1), (9), (10), (11) and (14) and particularly preferable to use polymers with repeat units of formulae (W) and (U) below (page 17, [0230]).:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The concentration of cationic polymer in the composition according to the present invention can vary from 0.01 to 10% by weight, based on the total weight of the
composition, preferably from 0.05 to 5% and particularly preferably from 0.1 to 3% (page 17, [0233]).  In a second preferred embodiment, the composition according to the present invention also contains at least one thickening polymer, or "rheology adjuster". The rheology adjusters can be selected from fatty acid amides (copra diethanolamide or monoethanolamide, ethoxylated alkyl-ether-carboxylic acid monoethanolamide), cellulose thickeners (hydroxyethyl cellulose, hydroxypropyl cellulose, carboxymethyl cellulose), guar gum and its derivatives (hydroxypropyl guar), gums of microbial
origin (xanthan gum, scleroglucan gum), crosslinked acrylic acid or acrylamidopropanesulphonic acid homopolymers, and associative polymers such as those described below. Their concentration by weight in the dyeing composition can vary from about 0.01 to 10% of the total weight of the composition, and their concentration by weight in the ready-to-use composition (including the oxidizing agent)
can vary from about 0.0025 to 10% of the total weight of the composition. More preferably, this amount varies from about 0.1 to 5% by weight in the dyeing composition and from about 0.025 to 10% in the ready-to-use composition (page 17, [0234-0239]). 
The dyeing composition according to the invention can also contain various adjuvants conventionally used in hair dyeing compositions, such as antioxidants, penetrating agents, sequestering agents, perfumes, buffers, dispersants, conditioners, for example modified or unmodified, volatile or non-volatile silicones, film-forming agents, ceramides, preservatives and opacifying agents. The above adjuvants are each generally present in an amount of between 0.01 and 20% by weight, based on the weight of the composition. The pH of dyeing composition is from 3-12 (page 28, [0540-0541, 0543]). In one particular embodiment, the composition according to the present invention is mixed, preferably at the time of use, with a composition containing at least one oxidizing agent in a medium appropriate for dyeing, said oxidizing agent being present in a sufficient amount to develop a colouration. The oxidizing agents conventionally used for the oxidation dyeing of keratin fibres are e.g. hydrogen peroxide. The oxidizing composition can also contain various adjuvants conventionally used in hair dyeing compositions, such as those defined above. The pH of the oxidizing composition containing the oxidizing agent is such that, after mixing with the dyeing composition, the pH of the resulting composition applied to the keratin fibres preferably varies between about 3 and 12. It can be adjusted to the desired value. The invention further relates to a multicompartment dyeing device, or dyeing kit, in which a first compartment contains the dyeing composition defined above and a second compartment contains an oxidizing composition. This device can be equipped with a means of dispensing the desired mixture onto the hair. Using this device, it is possible to dye the keratin fibres by means of a process which comprises mixing a dyeing composition according to the invention with an oxidizing agent as defined above, and applying the resulting mixture to the keratin fibres for a sufficient time to develop the desired colouration (page 28, [0550-0555]). In one working example, the dyeing comprising 8% of amide of colza acid ethoxylated with 4 mol of ethylene oxide; the dyeing composition in aqueous medium is mixed with an equal weight of oxidizing composition comprising 6% of hydrogen peroxide (page 29, [0559]).
	Schneider et al. teaches teaches tocopheryl glycosides (abstract) wherein the active substances are used in the field of cosmetic and pharmaceutical dermatology (column 1, lines 5-15). Vitamin E is taught as known for antioxidant reaction, light protection in formulations (column 2, lines 25-30) wherein tocopheryl derivatives having
advantageous anti-oxidative properties and favorable solubility for cosmetic formulations is taught (column 2, lines 35-40). Antioxidants are taught as used for
protection against the decay of the preparations comprising them, but also can occur on
human skin (column 3, lines 15-25). Hair dye compositions are taught wherein
antioxidants are used to prevent the autoxidation in the cosmetic compositions (column
3, lines 28-50), specifically compositions containing strong oxidizing agents such as
hydrogen peroxide (column 4, lines 1-5). The structure of the tocopherol derivative is
taught (column 5, lines 35-70) wherein the glycoside addition represents an ether bond,
thus meeting the limitation for vitamin E and the ethers and esters thereof. The
compositions are taught to include D,L-alpha-tocopherol-beta-D-maltotrioside (Example
4). The compositions are taught to include a lipid phase which can be selected from a
group which includes silicone oils such as dimethylpolysilxanes and saturated
compounds such as hydrocarbons of natural or synthetic origin (column 15, lines 20-
45).
	Nocker et al. teaches a hair dyeing composition (abstract). Optionally, the colouring composition of this invention can comprise further hair conditioning agents such as silicone oils either volatile or non-volatile, natural and synthetic oils. Among silicone oils those can be added to the colouring composition include dimethicone, dimethiconol, polydimethylsiloxane, DC fluid ranges from Dow Corning, natural oils such as olive oil, almond oil, avocado oil, weizenkeim oil, ricinus oil and the synthetic oils, such as mineral oil, isopropyl myristate, palmitate, stearate and isostearate, oleyl oleate, isocetyl stearate, hexyl laurate, dibutyl adipate, dioctyl-adipate, myristyl myristate and oleyl erucate ([0078]).
	Legrand et al. teaches composition for bleaching human keratin fibers, particularly hair. The compositions is taught as mixed with at least one aqueous
hydrogen peroxide composition (abstract). The composition is taught to include cationic
polymer [0095]. The aqueous hydrogen peroxide composition may contain at least one
stabilizer which is advantageously at least one stannate optionally in combination with
at least one pyrophosphate, and have pH preferably less than 7 in one embodiment [page 19, [0408-409]). In working example, hydrogen peroxide composition (40-60gram) at pH 2-3.5 comprising Sodium stannate at 0.01 to 0.02 gram and tetrasodium pyrophosphate at 0.02 to 0.04 gram (page 21-22, [0443—0450])), thus, the percentage of Sodium stannate is 0.02/40=0.05% and tetrasodium pyrophosphate is 0.04/40=0.10%, and pH of hydrogen peroxide is preferably from 2-7.
	Espinoza teaches cationic quaternary amine salt emulsifier with a fatty
chain length from C12-C30. The preferred emulsifier is a quaternary amine salt derived
from colza (rapeseed) oil which is high in erucic acid content [0016]. The product may
be used in hair care [0003].
LookChem evidences the structure of hexadimethrine chloride is:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Lubrizol teaches Merquat 100 polymer is polyquaterium-6 (page 1).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Cotteret et al.  is that Cotteret et al.  do not expressly teach Vitamin E, non-silicone oil such as mineral oil, hydrogen peroxide stabilizer. This deficiency in Cotteret et al.  is cured by the teachings of Schneider et al., Nocker et al. and Legrand et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the invention of Cotteret et al., as suggested by Schneider et al., Nocker et al. and Legrand et al., and produce the instant invention.
Cotteret et al. teaches oxidizing composition and hair dyeing composition are mixed before using. Cotteret et al. teaches at least one cationic polymer such as Merquat 100 polymer (polyquaterium-6 as evidenced by Lubrizol) and polymer (W) (hexadimethrine as evidenced by LookChem) at an amount of 0.1% to 3%; 0.1 to 5% of fatty acid amide such as of amide of colza acid ethoxylated with 4 mol of ethylene oxide, 0.01 to 20% of antioxidant and conditioner such as silicones, aqueous carrier in dyeing composition; 6% of hydrogen peroxide in oxidizing composition. Since Cotteret et al. teaches the oxidizing composition can also contain various adjuvants conventionally used in hair dyeing compositions, Cotteret et al. teaches an oxidizing composition comprising an oxidizing composition comprising polyquaterium-6 and hexadimethrine at 0.1 to 3%; fatty amide of colza acid ethoxylated with 4 mol of ethylene oxide at 0.1 to 5%; antioxidant 0.01 to 20%; conditioner such as silicone 0.01 to 20%; hydrogen peroxide 6% in aqueous medium. Cotteret et al. is silent about Vitamin E as antioxidant and non-silicone oil mineral oil as conditioner.
One of ordinary skill in the art would have been motivated to use Vitamin E as antioxidant and mineral oil as hair conditioner because they are suitable ingredient for hair composition. MPEP 2144.07. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Since Cotteret et al. teaches antioxidant and hair conditioner, Vitamin E is taught as suitable antioxidant, mineral oil is taught as hair conditioner, it is obvious for one of ordinary skill in the art to use Vitamin E as antioxidant and mineral oil as hair conditioner and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to include hydrogen peroxide stabilizer Sodium stannate at 0.05% and tetrasodium pyrophosphate at 0.10% because it is advantage to stabilize hydrogen peroxide to have a stable composition as suggested by Legrand et al. Therefore, it is obvious for one of ordinary skill in the art to include hydrogen peroxide stabilizer Sodium stannate at 0.05% and tetrasodium pyrophosphate at 0.10% and produce instant claimed invention with reasonable expectation of success.
Regarding claim 1, one artisan in the art would have been motivated to adjust pH of oxidizing composition to 1.5 to 4.5 because this is optimization under prior art condition. MPEP 2144.05. Under guidance from Legrand et al. teaching hydrogen peroxide composition with pH from 2-7, it is obvious for one of ordinary skill in the art to adjust pH of oxidizing composition to 1.5 to 4.5 and produce instant claimed invention with reasonable expectation of success.
Regarding the limitation of “does not include a hair dye”, since dye is in the dyeing composition and is not mixed with oxidizing composition before use, the limitation of “does not include a hair dye” is met.
Regarding amount of non-silicone oil mineral oil at least 20%, prior arts teach mineral oil as hair conditioner and hair conditioner from 0.01% to 20%, it is obvious to have mineral oil at 20%.
Regarding alkaline pH in claim 2, since Cotteret et al. teaches The pH of dyeing composition is from 3-12, and the pH of the oxidizing composition containing the oxidizing agent is such that, after mixing with the dyeing composition, the pH of the resulting composition applied to the keratin fibres preferably varies between about 3 and 12; it is convenient and obvious to have pH of oxidizing composition the same as dyeing composition and resulting composition from 3-12 so it is no required to make additional adjusting pH. especially when the oxidizing composition is ready to mix with dyeing composition for a final composition for hair dyeing and does not require to store for a long term.
Regarding PEG-4 rapeseedamide in claims 18 and 26, as evidenced by Espinoza that colza (rapeseed) oil is high in erucic acid content, amide of colza acid ethoxylated with 4 mol of ethylene oxide reads on PEG-4 rapeseedamide. Especially ethoxylated amide of colza acid is elected specific fatty amide, each specie in the ethoxylated amide of colza acid (encompassing PEG-4 rapeseedamide) subgenus is obvious variant each other. In arguendo that amide of colza acid ethoxylated with 4 mol of ethylene oxide does not read on PEG-4 rapeseedamide, each claim reciting PEG-4 rapeseedamide would be withdrawn from consideration.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
 
Response to argument:
Applicant’s argument is moot in view of new ground of 103 rejection.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613